Citation Nr: 0023003	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  93-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased disability evaluation for 
chronic brain syndrome associated with trauma, currently 
evaluated as 30 percent disabling.

2. Entitlement to service connection for schizo-affective 
disorder/schizophrenia secondary to chronic brain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1953 to August 
1955.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1995.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in February 1992 by 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant's chronic brain syndrome is manifested by 
complaints of depression and anxiety as well as 
irritability and is not shown to be productive of a 
considerable social and industrial impairment or 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2. The service medical records reflect no evidence of schizo-
affective disorder or schizophrenia.

3. Schizo-affective disorder was first diagnosed in 1991 
approximately 36 years after service discharge.


4. VA psychiatrists in 1991 and again in 1999 indicated after 
review of the claims folder and examination of the 
appellant that there is no relationship between the 
schizo-affective disorder/schizophrenia and the service-
connected chronic brain syndrome.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 30 
percent for chronic brain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 9304 (1996 & 1999).

2. Schizo-affective disorder/schizophrenia was not shown to 
be due to or the proximate result of a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Disability Evaluation for Chronic Brain 
Syndrome

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his chronic brain 
syndrome is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertions regarding an increase in severity 
of this disability since that last time it was evaluated by 
VA are deemed sufficient to render the claim plausible.  See 
e.g. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

Background

Review of the record reveals that the appellant sustained 
multiple injuries including head trauma in an automobile 
accident while on active duty.  The appellant suffered a 
skull fracture and cerebral concussion among other injuries.  
On VA examination in November 1960, a diagnosis of post-
traumatic encephalopathy was noted and in January 1961, the 
RO granted service connection.  A 30 percent evaluation was 
assigned for the post-traumatic encephalopathy, effective 
from November 8th, 1960.

In October 1964, a VA psychiatric examination was conducted 
and the diagnosis was chronic brain syndrome associated with 
trauma.  The examiner noted that the appellant's incapacity 
was mild to moderate in nature.

In January 1961, based upon the findings noted in October 
1964, the appellant's diagnosis was changed from post-
traumatic encephalopathy to chronic brain syndrome, 
associated with trauma.  The 30 percent evaluation was 
confirmed and continued under Diagnostic Code 9304.

The 30 percent evaluation for chronic brain syndrome has been 
carried forward to the present appeal.

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was 
amended effective November 7th, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  Pursuant to VAOPGCPREC 11-97, 
where a regulation is amended during the pendency of an 
appeal to the Board, the Board must first determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation, and, if it is, the Board must apply the 
more favorable provision.  See Dudnick v. Brown, 9 Vet.App. 
397 (1996)(per curiam); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  After review of the applicable criteria, the Board 
finds no substantive difference in the result of this 
decision between the original regulation, pre-November 7th, 
1996 (old) and the amended version, post-November 7th, 1996 
(new).  Accordingly, the appellant's claim will be evaluated 
pursuant to both the old and the new criteria.

Pursuant to the criteria in effect prior to November 7th, 
1996, to establish entitlement to a 100 percent disability 
evaluation there must be impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth and 
persistence as to produce total social and industrial 
inadaptability.  A 70 percent disability evaluation is 
warranted for severe impairment of social and industrial 
adaptability.  Where there is considerable impairment of 
social and industrial adaptability, a 50 percent evaluation 
is warranted and a 30 percent evaluation is warranted for 
definite impairment in social and industrial adaptability.

The Board notes that pursuant to VAOGCPREC 009-93, the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30-
percent degree of disability for purposes of rating claims 
based on certain mental disorders, should be construed to 
mean distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large.

The criteria effective November 7th, 1996, provides that for 
a 100 percent evaluation there must be total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). (38 C.F.R. 
Part 4, Diagnostic Code 9403 (1999).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Analysis

In evaluating the appellant's claim to an increased 
disability evaluation for his chronic brain syndrome, the 
Board notes that based upon the facts in this case, neither 
the pre-November 1996 nor the post-November 1996 rating 
criteria are deemed to be more favorable to the appellant.  
Accordingly, as noted previously, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record and in 
particular the findings noted on VA examinations in May and 
June 1999, VA outpatient treatment reports dated from 1991 to 
1999, as well as multiple private inpatient and outpatient 
treatment reports, the Board concludes that entitlement to an 
increased disability evaluation to the 50 percent level for 
chronic brain syndrome is not warranted.  

In reaching this conclusion, the Board finds that the overall 
level of disability attributable to the appellant's service-
connected psychiatric impairment as documented throughout the 
record does not demonstrate the presence of pertinent 
symptomatology over time to meet the criteria for next higher 
disability evaluation.  Although a Global Assessment of 
Functioning (GAF) score of 40, reflective of serious 
symptoms, was noted on VA examination in December 1991, it 
was further noted at that time that the appellant's primary 
psychiatric diagnosis was schizo-affective schizophrenia.  It 
was further noted that the schizo-affective disorder, which 
began long after the brain trauma, was not considered to be 
associated with it but was an independent process.  
Furthermore, a longitudinal review of the record taking into 
consideration the frequency, severity and duration of the 
reported chronic brain syndrome symptoms does not persuade 
the Board that the appellant's psychiatric disorder has 
increased in severity to support an increased disability 
evaluation.  In this regard, the Board notes that 38 C.F.R. 
§ 4.126 provides that when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all of the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.

Significantly, on VA examination in May 1999, the appellant's 
GAF score was 60.  Pursuant to DSM-IV, GAF scores from 51 to 
60 are considered to be moderate symptoms exemplified by flat 
affect and circumstantial speech, occasional panic attacks or 
moderate difficulty in social, occupational, or school 
functioning manifested by few friends and conflicts with 
peers or co-workers.  GAF scores from 61 to 70 reflect the 
presence of some mild symptoms and indicate that the 
individual is generally functioning pretty well.  When viewed 
in light of the findings of record, the Board believes that 
the appellant's service-connected disability is most 
appropriately characterized as mild to moderate in nature.  
However, while the evidence does reflect that the appellant 
has been hospitalized on a number of occasions over the years 
for psychiatric purposes, the VA examiner in May 1999 noted 
that the primary reasons for his admissions were paranoid 
delusions, hallucinations and belligerent acting out 
behavior, which were attributable to his unrelated schizo-
affective disorder and not associated with the service-
connected chronic brain syndrome.  After completion of a 
thorough psychiatric evaluation, the examiner commented that 
the appellant's reported depression and anxiety as well as 
his irritability were probably related to his chronic brain 
syndrome but that his primary diagnosis from a psychiatric 
perspective was schizophrenia, chronic type.

The record as assembled before the Board does not demonstrate 
that the appellant's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and that there are psychoneurotic 
symptoms of such severity and persistence that the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment 
due to his service-connected brain syndrome such to meet the 
criteria for a 50 percent evaluation pursuant to the old 
criteria.  The record also does not reflect service-connected 
symptomatology where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships due 
solely to the service-connected chronic brain syndrome, such 
to meet the criteria for a 50 percent disability evaluation 
pursuant to the new criteria.

In the absence of any additional evidence to establish that 
the appellant's psychiatric impairment attributable to the 
service-connected chronic brain syndrome has increased in 
severity such to meet the criteria for a disability 
evaluation in excess of the currently assigned 30 percent 
rating, the Board concludes that entitlement to an increased 
disability evaluation is not warranted.

The Board notes that the appellant, through his 
representative in the statement submitted in lieu of the VA 
Form 646, requested that the appellant be provided an 
additional psychiatric examination to obtain separate GAF 
scores for each Axis I diagnosis.  However, as the RO 
correctly indicated in the Supplemental Statement of the Case 
issued in May 2000, even when all of the appellant's 
psychiatric symptomatology including the non service-
connected symptoms are taken into consideration, the GAF 
score is 60 and not shown to be such to meet the criteria for 
an increased disability evaluation.  Accordingly, an 
additional psychiatric examination for the purpose of 
separate GAF scores is not deemed necessary.


II.  Service Connection

Upon review of the evidence of record, the Board finds that 
the appellant has submitted evidence which is sufficient to 
justify a belief that his claim of service connection for 
schizo-affective disorder/schizophrenia is well grounded.  38 
U.S.C.A. § 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this regard, the Board notes that the threshold 
for establishing that a claim is well grounded is very low.  
See Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  In this 
case, the appellant is currently service-connected for the 
Axis I diagnosis of chronic brain syndrome and when viewed in 
this context, the assertion of a relationship between this 
diagnosis and a second Axis I diagnosis of schizo-affective 
disorder/schizophrenia is deemed to be plausible.

Moreover, the Board is of the opinion that VA fulfilled its 
statutory duty to assist the appellant in developing the 
pertinent facts in this case.  The appellant has been 
provided examinations for the disorders in question and 
development efforts undertaken by the RO on its own 
initiative as well as those ordered by the Board in its 
remand decision issued in October 1995 have rendered the 
record sufficiently complete for appellate review.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Further, as discussed 
below, it appears that all of his available service medical 
records have been obtained and associated with the claims 
file.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1).  To this end, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the veteran.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Each disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent and lay evidence.  Id.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Alternatively, for veterans who served on active duty for 90 
days or more during a war period or after December 31, 1946, 
service connection may also be granted for certain enumerated 
chronic diseases on a presumptive basis, including arthritis, 
hypertension, and caliculi of the kidney, bladder or 
gallbladder, if manifestations related thereto are shown to 
be present to a degree of 10 percent or more within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

Furthermore, and most importantly in this case, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).

Initially, with respect to the applicable law and VA 
regulations, the Board notes that the liberalizing 
evidentiary standards set forth under 38 U.S.C.A. § 1154(b) 
and its corresponding regulatory section, 38 C.F.R. 
§ 3.304(d), are not for application in this case.  Although 
the appellant's military service extended through a period of 
war, he does not contend, nor does the evidence show, that he 
incurred the claimed disorder while engaged in combat.  
Accordingly, the relative merits of this case will be 
considered under the law and regulations cited above in 
preceding paragraphs of this section.

After careful review of the evidence of record including the 
service medical records, private and VA inpatient and 
outpatient treatment reports, as well as the appellant's 
pleadings, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for schizo-affective disorder/schizophrenia.  The 
appellant contends that his schizo-affective disorder is 
secondary to his service-connected chronic brain syndrome.  
However, there is no competent evidence of record to support 
the assertion of such a relationship.  In fact, the medical 
evidence of record establishes otherwise.  Specifically, on 
VA psychiatric examination in December 1991, the examiner 
indicated the following:

It is the examiner's opinion that the 
schizo-affective disorder, which began 
long after the brain trauma, is not 
associated with it but is an independent 
process.

In a June 1999 addendum to the May 1999 examination report, 
the VA psychiatrist noted the Axis I diagnosis of 
schizophrenia, chronic type and further indicated that "I do 
not view his schizophrenia as a direct result of [the] 
service connected brain syndrome."

There is no additional competent evidence of record which 
addresses the issue of the relationship between the schizo-
affective disorder/schizophrenia and the service-connected 
chronic brain syndrome. 

Accordingly, in view of the above and the lack of any 
additional evidence to the contrary, the Board finds that the 
weight of the evidence is against the appellant's claim for 
service connection for schizo-affective 
disorder/schizophrenia.



ORDER

A disability evaluation in excess of 30 percent for chronic 
brain syndrome is denied.

Service connection for schizo-affective 
disorder/schizophrenia secondary to chronic brain syndrome is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

